IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-17-00374-CR

JEFFERY SCOTT DUMAS,
                                                              Appellant
v.

THE STATE OF TEXAS,
                                                              Appellee


                           From the 440th District Court
                              Coryell County, Texas
                             Trial Court No. 15-22797


                                        ORDER

       On December 12, 2017, the clerk’s record was filed in this appeal, and no certificate

of defendant’s right of appeal was included in the clerk’s record. On the same date, the

trial court was notified by the Clerk of this Court that a certification of defendant’s right

of appeal had not been provided to this Court. The Clerk requested the trial court to

provide the trial court clerk with the trial court’s certification of defendant’s right of

appeal within 14 days from the date of the letter and requested the trial court clerk to

provide a supplemental clerk’s record containing the trial court’s certification within 28
days from the date of the letter. No supplemental clerk’s record containing the trial

court’s certification has been filed.

       Accordingly, the trial court is Ordered to provide the trial court clerk with a

certification of defendant’s right of appeal of the trial court’s judgment within 14 days

from the date of this Order. See TEX. R. APP. P. 25.2(d); Cortez v. State, 420 S.W.3d 803, 807

(Tex. Crim. App. 2013) (“if the trial-court clerk does not file the certification after notice

from the appellate clerk, … the appellate clerk ‘must refer the matter to the appellate

court, which will make an appropriate order….’ The ‘appropriate order’ … is an order

from the appellate court directing the trial court to file the certification of the defendant's

right of appeal.”).

       The trial court clerk is Ordered to file a supplemental clerk’s record containing the

trial court’s certification with this Court within 21 days from the date of this Order.



                                           PER CURIAM


Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Certification ordered
Order issued and filed June 27, 2018
Do not publish




Dumas v. State                                                                           Page 2